Henderson, J.,

(dissenting.)

I cannot concurr with my associates in their view of this case. In the first place, I think the letter of plaintiff, re*425plying to tbe defendant’s offer of judgment, cannot be fairly construed as a rejection. Its fair import is tbat tbe plaintiff is considering doubtfully tbe offer, and tbat, if tbe offer bad been or would be made more favorable to tbe plaintiff it would solve tbe doubt. But granting tbat it was a full and absolute refusal, in terms to accept tbe offer made, I do not concur in tbeir construction of tbe statute. Of course, the offer of judgment, under the statute, is not a tender of money, or a tender and payment into court, but it is a tender of judgment, and 1 think its analogies are to be found in the rules relating to tenders, rather than in those relating to offers and acceptances in sales of personal property in commercial transactions. Coghlan v. Railroad Co., 32 Fed. Rep., 317. In tbe latter cases no relation already exists between tbe parties, and tbe question to be determined is when a contract relation does or does not exist. In such cases an offer once rejected ceases to have any force whatever, and tbe person offering can claim nothing whatever under it, while an offer of judgment grows out of relations already existing between the parties. It is a proceedingin a cause then pending between them, and under which the plaintiff claims, and continues to claim, certain rights, and may subject the plaintiffs to penalties. It is the exercise of a right given by statute in view of the already existing relations between tbe parties. I think tbe statute was intended to apply to a class of cases not provided for by the laws in force without it, in relation to tenders, and in the same direction. Under section 912, p. 317, Laws 1884, a defendant, before action brought, might tender the amount due, and, if it was refused, keep the tender good, and plead it in defense of interest and costs, when an action was brought; accompanying the plea with tbe money thus tendered, (Curiae v. Abadie, 25 Cal., 502; 2 Pars. Cont., 7th Ed., 772;) and the sum so tendered and paid into court would become the property of the plaintiff, and might be withdrawn by him at any time, (Murray v. Bethune, 1 Wend., 196; Yee Seng v. Corbitt, 9 Fed. Rep., 431.)
I am unable, upon examination, to find any statute in this territory authorizing a defendant to make tender after *426suit brought. If this is so, it is probably because this statute, and the corresponding one relating to district courts, are deemed sufficient, and confirms me in my view of its general character. But it might happen that a plaintiff would be prosecuting his claim for judgment against a defendant who did not deny liability to the plaintiff, but had not the means at hand with which to make a tender. In such case, without this statute, the defendant would be compelled to suffer the increased expense of a trial, and the court would have to determine from evidence what the parties in fact admit. It was this latter class of cases the statute was intended to reach, and, in my judgment, it was intended by it to give to a defendant thus situated the right to tender to the plaintiff all that the court in which he is proceeding could give him — a judgment for the amount due; and by keeping it in tender for him until the trial, if it then remains unaccepted, to be released from any admission, by reason of it, and, in case the plaintiff failed to recover more than the offer, that then the defendant might use it to recover costs against the plaintiff from the time the ten'der was made. But the statute does not provide for any other rejection of the tender, but the expiration of the time stated in it, which is the time of the trial. It gives the plaintiff the right to choose at that time between a trial and acceptance of the offer. It recognizes no affirmative action on the part of the plaintiff respecting it, other than accepting it, or going to trial with the subsisting offer unaccepted. Then, for the first time, does the defendant acquire any right under it, or to use it for any purpose. A plaintiff may, in the animosity engendered by his contention or disagreement with a defendant, especially in cases where the amount in dispute is unliquidated and uncertain, when an offer of judgment is first presented, say, “I will not accept it;” but before the time fixed by the statute expires, cooler and more moderate judgment may prevail; and before trial, rather than enter upon a contest, he may conclude to accept it. I think it is not only within the literal terms of the statute, but within its policy, to permit him to do so. I think a defendant might as well be precluded from answering in *427a civil suit after service of summons, and witbin tbe time allowed bim by statute to do so, because be bad in tbe mean time said be would not answer.
In a late case in California, decided since tbis case was beard in tbe district court, (Scammon v. Denio, 14 Pac. Rep., 98), I tbink tbe precise point in controversy bere, at least in principle, was passed upon. Tbe statute was substantially like ours, except tbat it gave tbe plaintiff five days to accept the offer, instead of up to tbe time of trial. Tbe defendant, less than five days before tbe trial, made an offer of judgment, Tbe plaintiff refused it. On tbe trial, tbe plaintiff recovered less than tbe offer. Tbe defendant claimed tbe benefit of his offer, upon tbe ground that it bad been made and refused, and the district court so held. The court, in reversing tbat judgment, say: “It will be observed tbat tbis section requires no affirmative action on tbe part of tbe plaintiff, unless be elects to accept tbe offer, and then be must give,and file a notice of acceptance. There is no provision for an affirmative refusal to accept, and be may give and file tbe notice at any time witbin five days. Tbe offer, therefore, has no effect whatever until after tbe expiration of five days, unless, before tbat, plaintiff accepts in tbe mdde provided * * * It is true tbat the court found tbat appellant refused to accept tbe offer, but, in tbe first place, there is no provision for a refusal, except by a failure to file and serve a notice of acceptance, which may be done at any time witbin five days.” Tbe court also further found, in tbat case, tbat tbe court below erred in finding tbe fact tbat there was a refusal; but it argued, as above stated, upon tbe theory tbat there was. If the case at bar is reversed, on another trial in tbe district court, it will be identical with Scammon v. Denio. Tbe defendant will have tbe benefit of an offer of judgment, which the plaintiff is denied tbe privilege of accepting witbin tbe statutory time, by reason of the refusal before made.
Tbis discussion is not upon a case where the defendant, acting upon the refusal of the plaintiff to accept, has undertaken to withdraw his offer, and all claim of benefit under it, as though it bad never been made. It is not *428claimed tbat tbe offer was withdrawn, and in the opinion just read it is said: “There is nothing in the case that could be treated as a withdrawal.” Indeed, no such claim could be made; for defendant, in his answer to the letter of plaintiff, which is construed as a refusal, in refusing to make any further offer, expressly reaffirms his offer by saying: “We would rather proceed than accept your terms. Have nothing further to say upon the subject.” The offer, then, remained in full force, and I think could have been-accepted after as well as before, and at any time before trial.
I think the judgment and order appealed from should be affirmed.